IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,423


EX PARTE JOSE LUIS HERNANDEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NUMBER 693169 IN THE 351ST

JUDICIAL DISTRICT COURT OF HARRIS COUNTY



Per curiam.


O P I N I O N



	This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, § 3, TEX.CODE CRIM.PROC.  Applicant was convicted of murder and punishment was
assessed at confinement for thirty years.  No appeal was perfected from this conviction.
	Applicant contends that he was denied his right to a meaningful appeal when his counsel
failed to file notice of appeal.  Counsel testified at an evidentiary hearing that Applicant indicated
a desire to appeal and counsel failed to either withdraw or file written notice of appeal.  The trial
court entered findings of fact and conclusions of law in which it found counsel failed to file
notice of appeal after Applicant manifested to counsel a desire to appeal, and recommended that
an out-of-time appeal be granted.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number 693169
in the 351st Judicial District Court of Harris County.  This cause is returned to that point in time
at which Applicant may give written notice of appeal so that he may then, with the aid of
counsel, obtain a meaningful appeal.  For purposes of the Texas Rules of Appellate Procedure,
all time limits shall be calculated as if the sentence had been imposed on the date that the
mandate of this Court issues.  We hold that should Applicant desire to prosecute an appeal, he
must take affirmative steps to see that written notice of appeal is given within thirty days after the
mandate of this Court has issued.
DELIVERED: May 24, 2006
DO NOT PUBLISH